Case 2:17-cv-11910-MAG-DRG ECF No. 457-19 filed 10/23/18   PageID.11624   Page 1 of
                                      8




        EXHIBIT 1-17
         PII Redacted Pursuant to Fed. R. Civ. P. 5.2
                    HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
      Case 2:17-cv-11910-MAG-DRG ECF No. 457-19 filed 10/23/18 PageID.11625                                Page 2 of
                                             8
Message
From:          George, Christopher [/O=IRMMAIL/OU=MBX SERVERS - BAL/CN=RECIPIENTS/CN=CGEORGE2]
Sent:          6/30/2017 5:11:46 PM
To:            Farmer, Floyd S [/O=IRMMAIL/OU=MBX Servers - DAL/cn=Recipients/cn=FSFarmer]; Carey, John
               [/O=IRMMAIL/OU=MBX Servers - NYC/cn=Recipients/cn=jjcarey]; Clinton, Julius A [/O=IRMMAIL/OU=MBX Servers -
               NYC/cn=Recipients/cn=JAClinto]
Subject:       RE: For Your Awareness



No we don't.


From: Farmer, Floyd S
Sent: Friday, June 30, 2017 1:11 PM
To: George, Christopher; Carey, John J; Clinton, Julius A
Subject: RE: For Your Awareness

Do we have a breakdown by religion?

Floyd S. Farmer
Unit Chief
HQ Immigration and Customs Enforcement,
ERO/Removal and International Operations
Middle East / East Africa
500 12th St. S.W., RM 8019
Washington, D.C. 20536
Tel: 202-732-6219
Cell: 202-553-6702
Floyd.S.Farmer@ice.dhs.gov


From: George, Christopher
Sent: Friday, June 30, 2017 1:09 PM
To: Farmer, Floyd S; Carey, John J; Clinton, Julius A
Subject: RE: For Your Awareness

Field ops has not sent out the new spread spreadsheet for this week yet. As soon as they do I will forward it, but its not
100% accurate as I have found cases that were not on the spreadsheet.


From: Farmer, Floyd S
Sent: Friday, June 30, 2017 1:07 PM
To: George, Christopher; Carey, John J; Clinton, Julius A
Subject: RE: For Your Awareness

Do you have a up to date spreadsheet for Iraqis in custody, the last one you sent me was June 19-23? Let me know.

Floyd S. Farmer
Unit Chief
HQ Immigration and Customs Enforcement,
ERO/Removal and International Operations
Middle East / East Africa
500 12th St. S.W., RM 8019
Washington, D.C. 20536
Tel: 202-732-6219
Cell: 202-553-6702
Floyd.S.Farmer@ice.dhs.gov




                                                        ICE - 0269196
                 HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
    Case 2:17-cv-11910-MAG-DRG ECF No. 457-19 filed 10/23/18 PageID.11626                                  Page 3 of
                                          8


From: George, Christopher
Sent: Friday, June 30, 2017 12:54 PM
To: Farmer, Floyd S; Carey, John 3; Clinton, Julius A
Subject: RE: For Your Awareness

Below is what I could come up with for a timeline, please feel free to add or take away as you deem necessary.



May 15, 2017: First non-detained Iraqi national arrested as the start of the operation to begin removing non-detained
Iraqi final order cases.
May 16, 2017: 64 non-detained cases submitted to the DOS for TD presentation.
May 17, 2017: List of 26 detained final order cases sent to DOS for presentation to the Iraqi MFA. These cases presented
were from TD requests made to RIO by the field offices. No TD request for this subject was submitted to RIO.
May 22, 2017: 149 additional non-detained cases submitted to the DOS for TD presentation. The lists of 239 cases ready
to be presented to the Iraqi MFA for the upcoming charter sent to Air Ops, Field Ops, and RIO. The lists contained
mainly non-detained cases that had excellent ID docs which we anticipated would result in an easy TD, along with the
fact that most of them were reporting on OSUP; along with the 26 detained cases with outstanding TD requests.
May 24, 2017: RIO received a TD request for a detained Iraqi national, which was forwarded to DOS for
presentation. The list was now at 240 cases total. DOS requested RIO not submit anymore more cases for presentation
at this time.
May 25, 2017: DOS submitted all 240 presentations to the Iraqi MFA along with a Dip note for the upcoming June
charter. The subject of question was not on the list as he was not part of the non-detained review, and no TD
presentation was made to RIO as a detained case.
May 30, 2017: ICE established June 28, 2017, as the removal date for the charter. As the field continued to make arrests
of non-detained Iraqi nationals, RIO noticed a trend in which there were cases arrested that were not included on the
original list of 240 cases submitted to the MFA for approval. RIO asks DOS if we still can submit more cases, otherwise
the plane would only have about 40 passengers if we could only use cases that were submitted in the 240 list. DOS
agrees to allow RIO to submit more cases but needs them ASAP.
May 31, 2017: RIO conducts a detained docket scrub and notices the subject of question was already scheduled for a
commercial flight.
June 1, 2017: DOS informs RIO that June 6, 2017, was our drop dead date to submit the new cases that were arrested as
part of the operation.
June 6, 2017: 40 add-on cases submitted to DOS for the June charter.
June 8, 2017: Received confirmation that the second leg of the Iraqi charter, from Cairo to Baghdad was a go.
June 9, 2017: At this point we have more aliens in custody than we have seats on the plane, only 75 can go, 15
alternates identified, total cases ready is at 90. 17 cases identified for the future July charter due to field arrests.
June 12, 2017: Charter list is submitted to Air ops.

As for the other questions below. We will add him to the manifest; however, I have not seen or heard of a new charter
date, so commercial removal might be faster if this charter flight is still uncertain. I am not aware of any interactions
between RIO and field regarding this subjects removal, I believe he entered our radar on May 31, 2017, only due to the
self-initiated docket scrub. I don't believe the field submitted a TD request for the subject or informed RIO of his
upcoming departure, but that's only what I know of.

I am not aware of the process by which who decides which aliens go commercially vs charter; however, I agree that
closer collaboration with Air Ops and RIO could be established to determine when aliens should be cut from commercial
removal in favor of a planned charter mission. Once a charter mission is outlined, RIO could reach out to Air Ops and
obtain a list of all scheduled commercial removals for the charter country, then RIO could decide if the best viable option
would be charter or commercial, include Air Ops in the decision making process, and execute the removal in whichever
manner is the best option with all things being considered.

Please let me know what you think.




                                                        ICE - 0269197
                  HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
    Case 2:17-cv-11910-MAG-DRG ECF No. 457-19 filed 10/23/18 PageID.11627                               Page 4 of
                                           8

Regards,
Chris



From: Farmer, Floyd S
Sent: Friday, June 30, 2017 9:36 AM
To: George, Christopher; Carey, John J; Clinton, Julius A
Subject: FW: For Your Awareness

See below input form ICE AIR for POA. I guess we need to add our comments, so stop by if you need to discuss this
further.

Floyd S. Farmer
Unit Chief
HQ Immigration and Customs Enforcement,
ERO/Removal and International Operations
Middle East / East Africa
500 12th St. S.W., RM 8019
Washington, D.C. 20536
Tel: 202-732-6219
Cell: 202-553-6702
Floyd.S.Farmer@ice.dhs.gov


From: Lambert, Sue L
Sent: Thursday, June 29, 2017 5:01 PM
To: Farmer, Floyd S; Schultz, John A
Cc: Kane, Katrina S
Subject: RE: For Your Awareness

John, Sam,

Below is our piece for a joint POA. Can you please add your part so we have a joint deliverable ready for AD MP that
covers all the points.




Regarding DET — A          (A         876) — Depart Date 6/22/17 (JFK-IST-BAH-BGW) — Cancelled due to TRO

The following timeline is provided with respect to this particular removal:

May 3, 2017: Travel Request submitted by Detroit Field Office for Unescorted travel to Iraq.
May 5, 2017: Travel Request for unescorted travel Cancelled. TMC prohibited from booking ticket on Iraq Air (final leg
of the trip).
May 9, 2017: Removal request submitted for Escorted travel, due to transit through Istanbul requiring escorts (no
unescorted transits allowed through Istanbul). Due to time required for notification to Turkey (17 business days),
removal was scheduled for 6/22/17. Officers to witness departure from Bahrain. (DTW-JFK-IST-BAH then alien only to
Bagdad).
May 26, 2017: Email message from DAD Schultz advising of June Iraq Charter signed memo to come out next week. No
details included, no detainee list.
May 30, 2017: eCC for Germany approved (officer only return).
May 31, 2017: eCC for Bahrain approved.
June 2, 2017: eCC for Turkey approved.




                                                     ICE - 0269198
                 HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
    Case 2:17-cv-11910-MAG-DRG ECF No. 457-19 filed 10/23/18 PageID.11628                                  Page 5 of
                                          8

June 13, 2017: Email message from Taskings about charter flight to Iraq with list of detainees attached. The detainee
scheduled for commercial removal on June 22 was not on the list.




RIO, please feel free to fill in the blanks so that we may provide AD MP with a complete picture regarding this alien's
scheduled removal...i.e., was he considered for the charter? If yes, why wasn't he included on the charter list of PAX for
Iraqi charter? If no, please explain. Were there any additional communications between RIO and the Field Office, or RIO
and CAO (of which I am unaware) that would explain the election for him to be removed via commercial air?

RIO, please advise as to whether or not you will you be adding him to the manifest for the rescheduled charter
flight? The Field Office is trying to reschedule him for commercial removal for departure, immediately in the days
following the expiration of the TRO. The Iraqi passport is good until 5/21/23.

Is there an expectation that all commercial removals already scheduled be cancelled and scheduled for removal via an
upcoming charter? CAO will follow up with field offices on any pending commercial travel to advise that they are being
moved to a charter (as directed by RIO and communicated to the Field and CAO). Commercial Air Ops would simply ask
that RIO establish a date by which commercial removals to any particular country should be halted.

Plan of Action for increased coordination — more streamlined and robust communication between RIO, Commercial Air
Ops and the Field Offices in advance of each upcoming SHRC , regarding the expectation — i.e., directing Field Offices to
route removals to the Charter, after a certain date. Also, consider cancelling any individual cases already submitted for
commercial removal (review of commercial departure date vs charter departure date). Copy CAO on all the
communication.



Thank you,
Sue

Sue Lambert
Unit Chief
Commercial Air Operations
ICE Air Operations+
Mesa, Arizona
Desk: (48o) 638-8638
Cell: (520) 483-9811



From: Schultz, John A <Jolui.A.Schultilci)ice.dhs.gov>
Date: Wednesday, Jun 28, 2017, 12:59 PM
To: Kane, Katrina S <Katrina.S.Kanefeiice.dhs.goy>, Lambert, Sue L <Sue.L.Lambert(a),ice.dhs.goy>, Fanner, Floyd S
<Floyd.S.Fanner@ice.dhs.gov>
Subject: RE: For Your Awareness

KK so we shall draft a joint POA or is it yours to handle?

John A Schultz Jr.
Deputy Assistant Director
Removal Management Division- East
Enforcement and Removal Operations
Immigration and Customs Enforcement
500 12th Street SW
Washington, DC 20536
(202) 732-5893 (office)
(202) 4974344 (mobile)
John.a.schultz@ice.dhs.gov




                                                      ICE - 0269199
                      HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
    Case 2:17-cv-11910-MAG-DRG ECF No. 457-19 filed 10/23/18                             PageID.11629          Page 6 of
                                          8


From: Pineiro, Marlen
Sent: Wednesday, June 28, 2017 3:58 PM
To: Schultz, John A; Kane, Katrina 5; Lambert, Sue L; Farmer, Floyd S
Cc: Day, Dana
Subject: RE: For Your Awareness

An email I got from Rebecca said he was escort. I'd like all the facts to go to field ops as this was a big part of
my discussion with the fods. Also the question was for commercial as this is their lane :)


Sent with BlackBerry Work
(www.blackberry.com)

From: Schultz, John A <John.A.Schultz0,ice.dhs.gov>
Date: Wednesday, Jun 28, 2017, 12:55 PM
To: Pineiro, Marlen <Marlen.Pineiro@ice.dhs.gov>, Kane, Katrina S <Katrina.S.Kane@ice.dhs.gov>, Lambert, Sue L
<Sue.L.LamberVitice.dhs.gov>. Farmer, Floyd S <Floyd.S.Fanner(it,ice.dhs.gov>
Cc: Day, Dana <Dana.Dayialice.dhs.gov>
Subject: RE: For Your Awareness

We didn't have any communication with the field regarding canceling the removal and having him placed on the
charter. From comments he appears to be a non-escort (Sue can you confirm?) but regardless we will have a POA
together. Additionally the TRO is scheduled to expire on July 10 we can either hold him for the charter (which may be
early Aug) or allow him to go commercial if his request is granted by the Judge and he is non-escort.

John A Schultz Jr.
Deputy Assistant Director
Removal Management Division- East
Enforcement and Removal Operations
Immigration and Customs Enforcement
50012`h Street SW
Washington, DC 20536
(202) 732-5893 (office)
(202) 497-1344 (mobile)
John.a.schultz@ice.dhs.gov


From: Pineiro, Marlen
Sent: Wednesday, June 28, 2017 3:45 PM
To: Kane, Katrina 5; Schultz, John A; Lambert, Sue L; Farmer, Floyd
Cc: Day, Dana
Subject: RE: For Your Awareness

Yes pis add if we pushed back at all and why would allow a removal to go just 6 days before. I'd like to see emails
between us and field. My math says 120x6=$720. That's not even what one of the officers would get on perdiem add
in taxis, OT, airfare x 2 and empty seats on plane....
If they could wait from may 12 to june 22 to do removal surely the could have waited another 6 days. If it would been
an expedite and gone the following day, different star

If we pushed back on field, I'd like to escalate this. If we didn't, I'd like corrective action and plan of action one week
from today on how we will prevent this from occuring.

Thanks
MP




                                                      ICE - 0269200
                  HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
    Case 2:17-cv-11910-MAG-DRG ECF No. 457-19 filed 10/23/18 PageID.11630                                Page 7 of
                                           8


From: Kane, Katrina S
Sent: Wednesday, June 28, 2017 3:37 PM
To: Schultz, John A; Pineiro, Marlen; Lambert, Sue L; Farmer, Floyd S
Cc: Day, Dana
Subject: RE: For Your Awareness

Sue,

Any more to add?

Thanks!

—KK.


Sent with BlackBerry Work
(www.blackberry.coin)

From: Schultz, John A <John.A.Schultz(0,ice.dhs.gov>
Date: Wednesday, Jun 28, 2017, 12:33 PM
To: Pineiro, Marlen <Nlarlen.Pineiro@ice.dhs.gov>, Kane, Katrina S <Katrina.S.Kanectice.dhs.gov>, Lambert, Sue L
<Sue.L.Lambert(Oce.dhs.gov>. Farmer, Floyd S <Floyd.S.Farmer@ice.dhs.gov>
Cc: Day, Dana <Dana.Dayri/jce.dhs.gov>
Subject: RE: For Your Awareness

M P-

On May 12 the field scheduled this removal to go commercial because he had a TD in hand. He was pulled from his
removal on June 22 due to the district court stay.

John A Schultz Jr.
Deputy Assistant Director
Removal Management Division- East
Enforcement and Removal Operations
Immigration and Customs Enforcement
500 12th Street SW
Washington, DC 20536
(202) 732-5893 (office)
(202) 497-1344 (mobile)
              ice.dhs.g


From: Pineiro, Marlen
Sent: Wednesday, June 28, 2017 3:21 PM
To: Schultz, John A; Kane, Katrina S; Lambert, Sue L; Farmer, Floyd S
Cc: Day, Dana
Subject: FW: For Your Awareness

Can I pls get info asap as to the pulled individual.
1.    I wasn't aware anyone was going commercial.
2. The email I shared with all was clear that no removals


From: Adducci, Rebecca J
Sent: Wednesday, June 28, 2017 3:00 PM




                                                    ICE - 0269201
                            HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
     Case 2:17-cv-11910-MAG-DRG ECF No. 457-19 filed 10/23/18                                                   PageID.11631              Page 8 of
                                           8
To: Asher, Nathalie R; Rivera, David D; Pineiro, Marlen
Subject: FW: For Your Awareness



FYSA

Sent with BlackBerry Work
(www.blackberry.com)


From: Pincheck, Catherine <Catherine.Pincheckice.dhs.gov>
Date: Wednesday, Jun 28, 2017, 11:56 AM
To: Adducci, Rebecca J <Rebecca.J.AdducciretAce.dlis.gov>
Subject: For Your Awareness

The attorney for the individual we "pulled" from JFK is drafting a letter for us to submit to the federal court to provide
notice that we are going to remove him. He wants to go and if he is subject to the Judge's June 22, 2017 TRO, wants to
be excluded.

In addition, there is a possibility that approximately 20 individuals currently detained in AZ may also want to go and be
excluded from the TRO if they are considered subject to it. We do not have names/A-numbers as of yet. As soon as we
get them, I will let you know how many are DET cases, if any.

Safe travels,

Catherine

Catherine M. Pincheck
Chief Counsel
U.S. Immigration and Customs Enforcement
Office of the Chief Counsel — Detroit (Michigan and Ohio)
Desk: (313) 446-4015
Cell: (313) 399-7001

                                        ***Warning *** Attorney/Client Privilege         Attorney Work Product ***

 This communication and any attachments may contain confidential and/or sensitive attorney/client privileged information or attorney work product and/or
law enforcement sensitive information. It is not for release, review, retransmission, dissemination, or use by anyone other than the intended recipient. Please
       notify the sender if this email has been misdirected and immediately destroy all originals and copies. Furthermore do not print, copy, re-transmit,
disseminate, or otherwise use this information. Any disclosure of this communication or its attachments must be approved by the Office of the Principal Legal
  Advisor, U.S. Immigration and Customs Enforcement This document is for INTERNAL GOVERNMENT USE ONLY and may be exempt from disclosure under
                                                   the Freedom of Information Act; 5 USC §§552(b)(5), (b)(7).




                                                                    ICE - 0269202
